DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 5-8, 11 are objected to because of the following informalities:  
Claims 2, 3, 5-8, 11 recite the claim feature “and/or” which for clarity should be amended to recite either “and” or “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein said configuration information is received from…a final user of said vehicle” which makes the claim indefinite.  Claim 5 claims dependency from claim 1 which recites “receiving, by usage of said at least one internal communication unit, configuration…” and the “at least one internal communication unit arranged for communication with at least one vehicle external communication unit”.  Hence it’s unclear if Applicant intended to claim the final user of the vehicle to transmit configuration to the vehicle via the external/internal communication units or if the final user of the vehicle to provide the configuration directly, e.g. while using the vehicle.  Examiner will interpret as best understood.

Claims 5, 6, 12 recite the limitation “at least one other part than said manufacture, said at least one other part having knowledge of said at least one add-on system” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “other part” as “other vehicle components” or “another manufacturer/supplier” of the add-on system.  Examiner will interpret as best understood.

Allowable Subject Matter
Claims 1, 4, 9, 13, 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 9, 13, 15 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	…said add-on system being arranged in said vehicle after said vehicle is produced by a manufacture
 	receiving, using by usage of said at least one internal communication unit, configuration information related to a configuration of an add-on interface from said at least one vehicle external communication unit, said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system,
 	configuring said add-on interface based on said configuration information; and
	creating, based on said configuration information, at least one diagnostic identifier related to one or more of said at least one add-on system; and
	providing, by use of said at least one internal communication unit, diagnostic information corresponding to said at least one diagnostic identifier to one or more of said at least one vehicle external communication units, thereby facilitating diagnosis of said one or more of said at least one add-on system performed by at least one diagnosis tool associated with said at least one vehicle external communication unit.… in combination with other limitations recited as specified in claims 1, 13, 15.

 	The first closest prior art West et al (USPN 2016/0070559) discloses a system and method for remotely providing software updates to a vehicle. However, West fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Buckley (USPN 2007/0010922) discloses a system and method for obtaining vehicle diagnostics.  However, Buckley fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Soroko (WO 2016007712 A1) discloses a system and method for performing vehicle diagnostic and providing the diagnostic to third party servicer. However, Soroko fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469